Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 2015/0057675) in view of Bertrand (US 2013/0211242), and further in view of Farrell (US 2012/0059378), and further in view of Kopelman (US 2005/0177266).
Regarding claims 1-3, 5-6, and 17-19, Akeel discloses a system for performing dental surgery on a subject, the system comprising: a central processing unit ([0058], “a computer”. A computer is construed under broadest reasonable interpretation to have a central processing unit. The broadest reasonable interpretation of “central processing unit” as construed by the examiner is any device capable of processing data.) having a computer memory encoded with a control program to create an application that controls automated operation of the system, the three dimensional model including a post-surgical tooth mesh and a restoration mesh ([0009], discusses modeling both post surgical and restoration characteristics), ([0058], “computer operates the robot arm to move the medical tool along the tool path without human guidance”, computers have memory to operate a software program; [0085], “a memory 20 are connected to a control computer 21 to from the controlling computer system. The supporting software is stored in the memory 20”); a display ([0058], “display”) that renders an image of a target tooth requiring surgical intervention ([0058], FIG. 1 shows a tooth being visualized with the display, [0086]), the image of a target tooth being created from an image file received from the central processing unit ([0058], “a user interface connected to the computer for obtaining image data representing a configuration of a patient treatment space and fixed markers in the treatment space and storing the image data in the memory”, [0086), [0089]; an input device ([0058], “user interface… patient treatment space and fixed markers in the treatment space” and “a human inputs a selected treatment procedure into the computer”) that receives surgical instructions from a user for providing the surgical intervention, the input device comprising a display (15) for depicting the three dimensional model of the target tooth (as shown in FIG. 1) wherein the surgical instructions comprise a selection of a positioning reference point corresponding to a position of a clamp, and wherein the surgical instructions are received by the central processing unit ([0058, “when a human inputs a selected treatment procedure into the computer, the computer runs the software program to generate a tool path based upon the treatment procedure and the image data” the image data would be functionally capable of providing a positioning reference point for the robot to automatically direct the robot arm, the clamp is construed as the component that holds the bur 25) and a robot ([0058], “robot”) in communication with the central processing unit, the robot including an end effector (25) for performing dental surgery, the central processing unit controlling the robot to remove a region of the target tooth ([0058]); wherein density of the target tooth is determined by a motor load of the end effector ([0016], “It's also common in dental drilling and burring procedures to encounter zones of differing substrate hardness that causes the rotational speed of the tool to increase or decrease. This is usually caused when the instrument encounters softer or harder tissues in its path. If sensed and reacted to quickly, the dentist can either stop drilling into healthy enamel or proceed further to remove unhealthy tissue respectively. It is therefore desirable to have means to sense changes in the hardness of the tissue and automatically respond without relying on human senses and reaction.”).
Akeel fail(s) to teach a voxel image representing the density map of the target tooth and using voxel data for controlling the robot; using a computer to render a three dimensional model of the target tooth from the voxel image.
However, Bertrand teaches a three-dimensional scanner which is a voxel image that can compare density of materials based on opacity ([0019]-[0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel, by requiring a voxel image representing a density map of the target tooth using a computer to render a three dimensional model of the target tooth from the voxel image, as taught by Bertrand, for the purpose of comparing density of different treatment areas of a planned restoration.
Akeel/Bertrand fails to teach using a density map/voxel image to control the robot; 
However, Farrell teaches planning a tool path ([0020]-[0021]; [0045]; [0071]) with the density of the bone via a voxel image ([0010];[0053]; [0062]-[0063];[0072]) to control the drill.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand, by requiring using a density map/voxel image to control the robot, as taught by Farrell, for the purpose of comparing density of different treatment areas of a planned restoration to identify desired treatment areas.
Akeel/Bertrand/Farrell fail(s) to teach wherein generation of the post-surgical tooth mesh and the restoration mesh incorporates a minimum material thickness, and wherein the minimum material thickness is determined by articulating a target tooth mesh with an opposing tooth mesh and subtracting a minimum thickness requirement of the target tooth from a height of the opposing tooth mesh.
However, Kopelman teaches using CAD to calculate proper occlusion for models with a prothesis/teeth ([0030], fig. 2) based on a fit of a material between an opposing tooth and tooth stump (i.e. material of the prosthesis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell, by requiring wherein generation of the post-surgical tooth mesh and the restoration mesh incorporates a minimum material thickness, and wherein the minimum material thickness is determined by articulating a target tooth mesh with an opposing tooth mesh and subtracting a minimum thickness requirement of the target tooth from a height of the opposing tooth, as taught by Kopelman, for the purpose of account for proper occlusion with a restoration in place in the model.
Regarding claim 2, Akeel discloses further comprising an encoder arm (26, shown in figure 4A to be configured as an arm) that tracks a subject’s head motion and tooth motion ([0099], “generates virtual image of the workspace”. The sensor is functionally capable of tracking a subject’s head motion and tooth motion as it is “observing a plurality of reference points”, wherein the encoder arm sense fast movements by the subject that trigger a shutdown procedure ([0062], “system can include a shut-off control connected to the computer and being responsive to actuation by a patient, or by a malfunction signal received by the computer from sensors, to stop the tool movement and withdraw the medical tool from the treatment space”, such is achieved by the sensors of 26, the actuation by the patient can be interpreted as a fast movement, par. 94, movements by patient to determine if it should be shut off, par. 96, claim 9); 
Regarding claim 3, Akeel discloses wherein the end effector is numerically controlled ([0092], as the system is controlled via a computer which operates on binary system it is construed to be numerically controlled);
 Regarding claim 5, Akeel discloses further comprising a tooth scanner that transfers tooth image data to the central processing unit ([0058]; [0087], “model is generated by scanning the treatment space”…”a wand fitted with digital cameras, this is done manually or by the robot manipulating the wand”, par. 86); Regarding claim 6, Akeel discloses wherein the tooth scanner operates in a mode selected from the group consisting of surgical scan mode where a tooth requiring surgery and two adjacent teeth are imaged ([0087]; [0088]; [0100] FIG. 5 shows a three teeth model and is collected via scanning); 
Regarding claim 17, Akeel discloses wherein surgical instructions further comprise selection of a restoration material ([0039], “capable of delivery of materials”…”precise metering and location relative to anatomical landmarks”).
Regarding claim 18, Akeel discloses the claimed invention substantially as claimed as set forth above.
Akeel fails to teach wherein a minimum thickness requirement is determined by a restoration material.
However, Kopelman teaches using CAD to calculate proper occlusion for models with a prothesis/teeth ([0030], fig. 2) based on a fit of a material between an opposing tooth and tooth stump (i.e. material of the prosthesis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell, by requiring wherein a minimum thickness requirement is determined by a restoration material , as taught by Kopelman, for the purpose of account for proper occlusion with a restoration in place in the model.
Regarding claim 19, Akeel discloses wherein the encoder comprises an encoder arm to attach to the clamp (26 is an encoder arm which attaches to the clamp (the component which holds 25).

Claims 4, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 2015/0057675) in view of Bertrand (US 2013/0211242), further in view of Farrell (US 2012/0059378), further in view of Kopelman (US 2005/0177266), further in view of Steingart (US 2009/0248184).
Regarding claims 4, 8-9 and 12-13, Akeel/Bertrand/Farrell/Kopelman discloses the claimed invention substantially as claimed as set forth above.
Akeel further discloses (claim 12) wherein the robotic arm is operable to cut out an entire outline form shape as depicted by the user using digital brushes in the input device prior to starting surgery ([0065], “selecting a treatment procedure to be performed in the treatment space; generating a tool path for movement of a medical tool carried by a robot arm based upon the treatment procedure and the virtual/physical model; and actuating a computer to operate the robot arm to move the medical tool along the tool path thereby performing the treatment procedure”. The “tool path” is construed under broadest reasonable interpretation to be an equivalent of “outline form shape as depicted by the user using digital brushes” as both are defining a path in a virtual system for operating a robotic cutting arm to define a cutting tool to perform a dental surgery.); (claim 9) using a bitewing X-ray (the use of the bitewing in the X-ray is construed as intended use of the system which is only construed to require the ability to integrate X-ray data for pre-treatment planning modeling) for pre-treatment planning or during treatment ([0088]) and modifying the pre-surgical image model data to create a plan for a post-surgical image model which is a representation of a target restoration ([0060]-[0061]).
Akeel/Bertrand/Farrell/Kopelman fail(s) to teach (claim 4) wherein the central processing unit renders a pictogram of all teeth in an upper and lower arch of the subject on the display; (claim 13) wherein the central processing unit is operable to create a three dimensional density matrix of a subject’s tooth to be treated from data received from the tooth scanner, the end effector, or a radiograph.
However, Steingart discloses a dental modeling system in FIGS. 1-30, (claim 4) wherein the model contains pictograms ([0039];[0041], “icons”; shown in FIG. 1 (i.e. 102, 104, 106, 108, 110) and teaches an option to add modeling of all teeth in an upper and lower arch of the subject on the display ([0243]-[0244], a virtual articulator of the articulation between teeth contains a model of all teeth in an upper and lower arch); (claim 13) wherein the central processing unit is operable to create a three dimensional density matrix of a subjects tooth to be treated from data received from the tooth scanner ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell/Kopelman, by requiring (claim 4) wherein the central processing unit renders a pictogram of all teeth in an upper and lower arch of the subject on the display; (claim 7) wherein the central processing unit renders a three dimensional model of the target tooth using a deformable pre-surgical mesh, the deformable pre-surgical mesh being editable by the user to produce a representation of a post-surgical tooth mesh and corresponding final restoration; the three dimensional model including a rendering of surgical criteria; (claim 13) wherein the central processing unit is operable to create a three dimensional density matrix of a subject’s tooth to be treated from data received from the tooth scanner, the end effector, or a radiograph, as taught by Steingart, for the purpose of for the purpose of performing a simple substitution of one known element for another to obtain predictable results. See MPEP 2141.
The configuration of Akeel/Bertrand/Farrell/Kopelman/Steingart would result wherein a bitewing x-ray overlays the pre-surgical mesh, the user being able to re-contour the pre-surgical mesh to produce a post-surgical mesh which is a representation of a target restoration (As Akeel teaches using an x-ray to develop a pre-surgical model and Steingart teaches uses a pre-surgical mesh with a bite plate and modifying the mesh to produce a post-surgical mesh for a target restoration fit).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 2015/0057675) in view of Bertrand (US 2013/0211242), further in view of Farrell (US 2012/0059378), further in view of Kopelman (US 2005/0177266), further in view of Steingart (US 2009/0248184), and further in view of Liang (US 8,416,984).
Regarding claims 14-15, Akeel/Bertrand/Farrell/Kopelman/Steingart discloses the claimed invention substantially as claimed.
Akeel/Bertrand/Farrell/Kopelman/Steingart fail(s) to teach (claim 14) wherein the central processing unit is operable to identify volume units in the three dimensional density matrix, each volume unit associated with an identifier that characterized a state of the tooth, the central process unit being operable to direct the end effector of the robotic arm to cut a subject’s the tooth in accordance to regions identified in the three dimensional density matrix; (claim 15) wherein the identifier indicates if a region in the tooth includes hard enamel, decayed enamel, hard dentin, decayed dentin, or a restorative material, the central processing unit being operable to perform a predetermined treatment protocol on a volume unit depending on the identifier.
However, Liang teaches a dental modeling / treatment system with a volume image processing unit that can provide identifier and lead a treatment system for automatic recognition for appropriate teeth automatically (Col. 3, lines 58- Col. 4, line 21); wherein the identifier indicates if a region in the tooth a restorative material, the central processing unit being operable to perform a predetermined treatment protocol on a volume unit depending on the identifier (Col. 5 , lines 20-37, “identify crowns and fillings of various types (i.e. a dental restorative material). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell/Kopelman/Steingart, by requiring (claim 14) wherein the central processing unit is operable to identify volume units in the three dimensional density matrix, each volume unit associated with an identifier that characterized a state of the tooth, the central process unit being operable to direct the end effector of the robotic arm to cut a subject’s the tooth in accordance to regions identified in the three dimensional density matrix; (claim 15) wherein the identifier indicates if a region in the tooth includes a restorative material, the central processing unit being operable to perform a predetermined treatment protocol on a volume unit depending on the identifier, as taught by Liang, for the purpose of evaluating treatment areas automatically to perform a dental procedure in a timely manner.

Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 2015/0057675) in view of Bertrand (US 2013/0211242), further in view of Farrell (US 2012/0059378, further in view of Kopelman (US 2005/0177266), in view of Steingart (US 2009/0248184), and further in view of Baba (US 6,049,743).
Regarding claims 7-10 and 16, Akeel/Bertrand/Farrell/Kopelman/Steingart discloses the claimed invention substantially as claimed as set forth above.
Akeel further (claim 9) using a bitewing X-ray (the use of the bitewing in the X-ray is construed as intended use of the system which is only construed to require the ability to integrate X-ray data for pre-treatment planning modeling) for pre-treatment planning or during treatment ([0088]) and modifying the pre-surgical image model data to create a plan for a post-surgical image model which is a representation of a target restoration ([0060]-[0061]).
Akeel/Bertrand/Farrell fails to teach (claim 8/16) wherein the surgical criteria including one or more of: occlusal contacts, proximal contacts, anatomical morphology of the target tooth, occlusal reduction, margin placement relative to biological width and proximal contacts and an image of a bite-wing superimposed onto the pre-surgical mesh; (claim 10) wherein a restoration mesh is generated, the restoration mesh having an inner surface aligning to the post-surgical mesh and an outer surface representing a desired restoration;.
However, Steingart discloses (claim 8/16) wherein the three dimensional model includes a rendering of surgical criteria ([0237]), the surgical criteria including occlusal contacts, proximal contacts ([0243]-[0244]; “articulation”), anatomical morphology of the target tooth ([0243]-[0244], “articulation”), occlusal reduction margin placement relative to biological width and proximal contacts ([0243]-[0244], “articulation”), and an image of a bite-wing ([0048], “bite-splint”) superimposed onto the pre-surgical mesh ([0047]-[0048]) (the dynamic articulation of analysis of bite articulation tracks the proximal/occlusal contacts, anatomical morphology, occlusal reduction, margin placement relative to biological width and proximal contacts, and an image of the bite-wing would be present as described because such allows the user to be able to relate the movement of teeth in order to relate the data to establish the fit of the bite-splint as described.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell, by requiring (claim 8) wherein the surgical criteria including one or more of: occlusal contacts, proximal contacts, anatomical morphology of the target tooth, occlusal reduction, margin placement relative to biological width and proximal contacts and an image of a bite-wing superimposed onto the pre-surgical mesh, as taught by Steingart, for the purpose of for the purpose of performing a simple substitution of one known element for another to obtain predictable results. See MPEP 2141.
Regarding claims 7 and 10, Akeel/Bertrand/Farrell/Steingart discloses the claimed invention substantially as claimed as set forth above.
Akeel/Bertrand/Farrell/Steingart fails to teach (claim 7) wherein the three dimensional model of a target tooth is using a deformable mesh which is editable to produce a representation of a post-surgical tooth mesh and corresponding final restoration; (claim 10) wherein a restoration mesh is generated, the restoration mesh having an inner surface aligning to the postsurgical mesh and an outer surface representing a desired restoration.
However, Baba teaches a three dimensional model of a target tooth in FIGS. 1-14 wherein a deformable mesh (FIGs. 11-13) is used and is editable to produce a post-surgical tooth mesh and final restoration (Col. 2, lines 35-41); and the restoration mesh being generated FIGS. 11-13) and having an inner surface aligning to the post-surgical mesh and representing a desired restoration (Col. 2, lines 35-41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell/Steingart, by requiring (claim 7) wherein the three dimensional model of a target tooth is using a deformable mesh which is editable to produce a representation of a post-surgical tooth mesh and corresponding final restoration; (claim 10) wherein a restoration mesh is generated, the restoration mesh having an inner surface aligning to the postsurgical mesh and an outer surface representing a desired restoration, as taught by Baba, for the purpose of planning a final restoration based on a current patient condition.  

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive. 
On page 7, applicant argues the combination of references fails to teach “wherein the voxel image represents a density of the target tooth, and wherein the density of the target tooth is determined by a motor load of the end effector”. However, Akeel teaches [0016], “It's also common in dental drilling and burring procedures to encounter zones of differing substrate hardness that causes the rotational speed of the tool to increase or decrease. This is usually caused when the instrument encounters softer or harder tissues in its path. If sensed and reacted to quickly, the dentist can either stop drilling into healthy enamel or proceed further to remove unhealthy tissue respectively. It is therefore desirable to have means to sense changes in the hardness of the tissue and automatically respond without relying on human senses and reaction.” Which addresses the density of a target tooth being automatically determined by a motor load of an end effector in combination with the teachings of Bertrand which teach creating and use of a voxel image to create density data and Farrell to control a surgical robot based on a voxel image.
On page 8, applicant argues that Bertrand fails to teach “wherein the voxel image represents a density of the target tooth”. However, Bertrand teaches a three-dimensional scanner which is a voxel image that can compare density of materials based on opacity ([0019]-[0020]). [0019], discusses how a voxel image can determine density of an implant based on the opacity which corresponds to a specific voxel intensity value. Therefore, as modified by Bertrand the voxel image would be functionally capable of determining a density of a target tooth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772